Citation Nr: 0122764	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of low 
back injuries, to include arthritis.

2. Entitlement to service connection for a Post-Traumatic 
Stress Disorder (PTSD).

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for alcohol abuse as a 
residual of low back injuries.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1943 to April 
1946, and from October 1950 to December 1951.  By rating 
action of October 1964, the RO denied service connection for 
residuals of low back injuries, to include arthritis.  The 
veteran was notified of that determination and of his 
appellate rights, but he did not appeal therefrom.

This appeal originally arose from September and October 1997 
and April 1998 rating actions that denied special monthly 
pension (SMP) based on the need for regular aid and 
attendance or at the housebound rate.  This appeal also 
arises from the April 1998 rating action that denied service 
connection for residuals of low back injuries, to include 
arthritis, on the grounds that new and material evidence had 
not been submitted to reopen the claim, as well as denied 
service connection for PTSD, headaches, and alcohol abuse.  
[Although the April 1998 rating action denied service 
connection for arthritis of multiple joints, to include the 
low back, knees, shoulders, and hands on the grounds that new 
and material evidence had not been submitted to reopen the 
claims, the Board of Veterans Appeals (Board) finds that this 
is an erroneous statement of the issue, inasmuch as the 
veteran has not attempted to reopen a claim for service 
connection for arthritis affecting the knees, shoulders, and 
hands.  In statements of December 1997 and January, February, 
and March 1998, the veteran clearly indicated that he wanted 
to reopen a claim for service connection for disability 
affecting the low back, and never referred to the knees, 
shoulders, or hands.]

In August 1998, the veteran testified at a hearing before a 
decision review officer at the RO.  At the hearing, the 
veteran withdrew his appeal in the issue of entitlement to 
SMP.

In statements of December 1997 and January 1998, the veteran 
claimed service connection for a cervical spine disability, 
to include arthritis.  In statements of February and March 
1998, the veteran claimed service connection for hearing loss 
as a result of acoustic trauma in service.  However, those 
issues have not been adjudicated by the RO and are not 
properly before the Board for appellate consideration at this 
time, and they are thus referred to the RO for appropriate 
action.

With respect to the issue of service connection for alcohol 
abuse which the veteran claimed in a statement of March 1998 
as secondary to his low back injuries (for which service 
connection is currently being sought on appeal and which is 
the subject of this Remand Order), the Board on 25 June 2001 
(Chairman's Memorandum No. 01-01-13) imposed a temporary stay 
on the adjudication of such inextricably-intertwined claims 
until final review is completed by the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) with respect to its 
decision issued on 2 February 2001 in Allen v. Principi 237 
F. 3d 1368 (Fed. Cir. 2001).  When the Federal Circuit has 
completed its review of all actions and rehearing requests 
filed in that case and the decision becomes final, the Board 
shall lift the stay and begin to adjudicate such issues, 
including the issue specifically raised in this particular 
case.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On 9 November 2000, the President 
of the U.S. signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 (29 
August 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law and implementing regulations 
redefine the obligation of the VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  They also eliminate the concept of a 
well-grounded claim and supercede the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. 6 November 2000) (per 
curiam Order), that had held that the VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on and 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA 
and implementing regulations, a remand in this case is also 
required for compliance with the notice and duty to assist 
provisions contained therein.  In an effort to assist the RO, 
the Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
VCAA and implementing regulations.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In written argument which was received in March 1998, the 
veteran referred to having been awarded what appears to be 
disability benefits by the Social Security Administration 
(SSA).  In Masors v. Derwinski, 2 Vet. App. 181 (1992), the 
Court held that the duty to assist a veteran under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) includes an 
obligation to obtain the records underpinning an SSA decision 
awarding him disability benefits.  However, neither the 
decision awarding the veteran SSA disability benefits nor the 
underlying medical records upon which the award was based is 
currently associated with the claims folder, and the Board 
finds that they must be obtained prior to an appellate 
decision in this case.  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA and implementing regulations is 
completed.  In particular, the RO 
should ensure that all new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001) and in the 
implementing regulations published at 
66 Fed. Reg. 45,620         (29 August 
2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) 
are fully complied with and satisfied.

2. The RO should contact the SSA a 
request a copy of any decision 
awarding the veteran disability 
benefits, as well as copies of all 
underlying medical records upon which 
the award was based.  All replies from 
the SSA, and all records received, 
should be associated with the claims 
folder.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that the abovementioned 
development has been completed, 
including all notification and 
development required by the VCAA and 
implementing regulations.

4. Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for residuals of low back 
injuries on the basis of new and 
material evidence, as well as service 
connection for headaches and PTSD.   

If the veteran's claims have not been granted, he should be 
furnished an appropriate Supplemental Statement of the Case, 
and the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


